Exhibit 10.30

Executive Officer Summary Compensation Sheet

Annual Cash Compensation for Senior Executive Officers

The annual cash compensation for Executive Officers of Rackable Systems, Inc. as
of January 1, 2007, was as follows:

 

Executive Officer

   Annual
Base
Salary ($)    Annual
Target
Bonus ($)

Thomas K. Barton

        Chief Executive Officer

   $ 400,000    $ 280,000

Todd R. Ford

        President

     350,000      210,000

Giovanni Coglitore

        Founder and Chief Technology Officer

     250,000      100,000

William P. Garvey

        General Counsel, Vice President of Corporate Development and Secretary

     238,000      95,000

Madhu Ranganathan

        Chief Financial Officer

     263,000      105,000

Cash Bonus Arrangements for Executive Officers:

 

1. 20% of the Annual Target Bonus maybe earned each quarter and 20% may be
earned at year end. The bonus awards are determined based upon Rackable Systems’
achievement of certain performance goals to be established by the Compensation
Committee of the Board.